DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This is in response to the amendments filed on 5/27/21. Claims 1, 6, 11, and 16 have been amended and claims 4 and 14 have been cancelled. Claims 1 – 3, 5 – 13, and 15 – 20 are now pending in the current application. 
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 3, 5 – 13, and 15 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Perez et al. (U.S. 2011/0025689) in view of Todd (U.S. 2016/0182924). 
Regarding claims 1, 6, 11, 16, and 20, Perez discloses a game picture display method, applied to an electronic device, (fig. 6a), the game picture display method comprising receiving a human body information capturing instruction sent by a server, calling a camera module to perform image capture on a user, (“a depth camera 608 captures a scene in a physical space 601 in which a user 602 is present. The depth camera 608 processes the depth information and/or provides the depth information to a computer, such as computer 610. The depth information can be interpreted for display of a visual representation of the user”, par. 0106), according to the human body information capturing instruction to obtain a color image, (“The system may identify the user's body movements and recognize a change in the user's clothing type and color”, par. 0109), and a depth image, (“ the capture device 20 may be configured to capture video with depth information including a depth image”, par. 0031), of a continuous frame, (“Object parameters may be compared with those of a previous frame, and objects may be re-labeled to allow moving objects to be tracked in real-time while also maintaining continuous labeling from static objects”, par. 0160), determining, during the image capture, skeleton point information of the user according to the color and depth image, (fig. 5), sending the skeleton point information to the server to enable the server to return a corresponding game picture according to the skeleton point information and displaying, in a display screen, the game picture returned by the server, (fig. 6a).
Perez, however, is silent on the issue of disclosing displaying a game picture in a first window and displaying an event in a second window of the display screen. In a related art, Todd discloses a game picture display method applied to an electronic device, (fig. 2), wherein Todd further discloses wherein after displaying, in a display screen, the game picture returned by the server, the game picture display method further comprises: detecting whether an event to be processed is received, the event to be processed comprising a message to be processed and a call to be processed dividing, in response to detecting that an event to be processed is received, the display screen into a first window and a second window in a preset ratio; and displaying the game picture in the first window, and displaying the event to be processed in the second window, (“the user may scroll through images and videos from a tablet, smart phone, camera or the like connected to the system. The images may be shown in one video container while other video content and widgets are displayed elsewhere on the screen. The system may be enabled to auto scroll through the images on the device without user intervention if desired”, par. 0155). 
Therefore, it would have been obvious to one ordinary skill in the art at the time invention was made to combine the teachings of Todd into the art disclosed by Perez in order to meet the need for improved interfaces that allow users more control over the on-screen experience, as well as the methods and systems that enable such interfaces, as disclosed by Todd, (par. 0014). 
Regarding claims 2 and 12, Perez discloses wherein the skeleton point information comprises two-dimensional coordinates of skeleton points, and determining skeleton point information of the user according to the color image and the depth image comprises: processing the color image and the depth image using a trained learning model to identify the skeleton points in the color image or the depth image; and determining image coordinates of the skeleton points as the two-dimensional coordinates of the skeleton points, (fig. 5). 
Regarding claims 3 and 13, Perez discloses wherein before receiving a human body information capturing instruction sent by a server, the game picture display method further comprises: displaying a preset selection interface, the preset selection interface comprising at least one game identifier, (fig. 7), calling a microphone module to capture voice information of the user; determining a target game identifier from the at least one game identifier according to the voice information; and generating a game request according to the target game identifier, and transmitting the game request to the server to enable the server to return the human body information capturing instruction according to the game request, (“Users may have the option of establishing a profile where they may provide information to the system such as a voice or body scan, age, personal preferences, right or left handedness, an avatar, a name or the like”, par. 0063). 
Regarding claims 4 and 14, Perez discloses wherein after displaying, in a display screen, the game picture returned by the server, the game picture display method further comprises:  28detecting (“FIGS. 6A and 6B depict a system 600 that may comprise a capture device 608, a computing device 610, and a display device 612. For example, the capture device 608, computing device 610, and display device 612 may each comprise any suitable device that performs the desired functionality”, par. 0105). 
Regarding claims 5 and 15, Perez discloses wherein displaying, in a display screen, the game picture returned by the server comprises: detecting an ambient brightness of a surrounding environment; determining a display brightness according to the ambient brightness; and displaying, in a display screen according to the display brightness, the game picture returned by the server, (“The selection of the visual representation feature may comprise selecting the visual representation feature that is similar to the detected target feature. The visual representation feature may be at least one of a facial feature, a body part, a color, a size, a height, a width, a shape, an accessory, or a clothing item”, par. 0041). 
Regarding claim 7, Perez discloses wherein determining a game picture according to the skeleton point information returned by the electronic device and the target game identifier comprises: determining limb motion information of the user according to the skeleton point information returned at adjacent moments; determining a target instruction group from a plurality of preset instruction groups according to the target game identifier; acquiring, from the target instruction group, a preset instruction corresponding to the limb motion information to serve as an interaction instruction; and determining the game picture according to the interaction instruction, (fig. 5). 
(“Captured motion may be any motion in the physical space that is captured by the capture device, such as a camera. The captured motion could include the motion of a target in the physical space, such as a user or an object. The captured motion may include a gesture that translates to a control in an operating system or application”, par. 0018). 
Regarding claims 9, 18, and 19, Perez discloses wherein before determining limb motion information of the user according to the skeleton point information returned at adjacent moments, the game picture display method further comprises: determining a limb posture corresponding to the two-dimensional coordinates returned at a current moment; judging whether the limb posture matches a preset starting posture; in response to judging that the limb posture matches the preset starting posture, performing the operation of determining the limb motion information of the user according to the skeleton point information returned at adjacent moments; and in response to judging that the limb posture does not match the preset starting posture, acquiring two-dimensional coordinates of skeleton points returned at a next moment as two-dimensional coordinates of skeleton points at a current moment, and returning to perform the operation of determining a limb posture corresponding to the two-dimensional coordinates of the skeleton points at a current moment, (fig. 5). 
Regarding claim 10, Perez discloses wherein sending the game picture to the electronic device to enable the electronic device to display the game picture comprises: detecting a network state of the electronic device; adjusting a size of the game picture according to the network state; and sending the (“The system may adjust the color, positioning, or scale of a selected feature based on the detected target features”, par. 0054). 
Response to Arguments
Applicant’s arguments with respect to claims 1 – 3, 5 – 13, and 15 – 20 have been considered but are moot based on new grounds of rejection. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC M THOMAS whose telephone number is (571)272-1699.  The examiner can normally be reached on 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/E.M.T/Examiner, Art Unit 3715                                                                                                                                                                                                        /DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715